The above-captioned cause of action came on for trial on the 9th day of April, 1929, at Elizabeth, New Jersey. It appears that the petitioner, while helping to move a concrete mixer injured the fourth and fifth toes of his left foot. At the time of hearing, the petitioner appeared without either counsel or doctor. At the hearing it further appeared that the respondent had paid to the petitioner compensation in the amount of $17 per week for a period of eight and two-sevenths weeks, as temporary compensation, dated from March 7th, 1928, to May 3d, 1928. It also appeared that the petitioner has been paid for ten per cent, loss of the great toe, fourth and fifth toes, which is equivalent to $17 per week for a period of five weeks. Inasmuch as the petitioner appeared without a doctor, I, sitting as deputy commissioner, appointed Dr. Chapman for the purpose of examining the *716left foot of the petitioner. His examination revealed that the compensation paid by the respondent to the petitioner amply compensated the petitioner for whatever injuries he may have suffered as 'a result of. the alleged accident. It appearing that these payments as compensation were paid long before the petition was filed, and it further appearing that there was no legal basis for the filing of the said petition, it is * * * ordered that the said petition be discontinued of record.
Ohaeles E. Coebin, Deputy Commissioner.